Citation Nr: 0948348	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as allergies.
 
2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1985 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2008.  A 
transcript is of record.

In an August 2006 decision the Board denied the Veteran's 
claim of service connection for allergic rhinitis, claimed as 
allergies, and anxiety.  The Veteran subsequently appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the Veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the Veteran's claims for readjudication.  In a 
June 2009 Order, the Court granted the joint motion, vacated 
the Board's August 2006 decision, and remanded this case to 
the Board for readjudication.

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.

REMAND

Reviewing the evidence of record regarding allergic rhinitis, 
the Veteran's service treatment records (STRs) show that in 
April 1989 he sought treatment for a rash covering his 
extremities and torso, which caused itchiness, swelling, and 
hot and cold flashes.  On examination he had hives covering 
his extremities and torso, and was warm to touch.  He was 
diagnosed with uticaria and was given Benadryl.  At his 
February 1991 discharge examination his skin and lymphatics 
were found to be normal.  The Veteran indicated on his 
February 1991 medical history report, one month before 
separation, that he had never had hay fever.

The post-service treatment notes show that in December 1995 
the Veteran was diagnosed with rhinitis during private 
treatment at P.I., which included allergy testing.  In 
December 1998 M.J.K., M.D., treated the Veteran and diagnosed 
him with some degree of allergic rhinitis and anosmia.

M.R.B., M.D., treated the Veteran and wrote in September 1999 
that the Veteran believed that he had lost his sense of smell 
when he moved to Las Vegas.  The Veteran attributed this to a 
change of environment, exposure to his cat to which he has a 
demonstrated allergy, and exposure to paper dust.  Upon 
moving back to Spokane his sense of smell had remained 
absent, and Dr. B noted that testing showed that the Veteran 
was allergic to cat dander.  His medications included 
Flonase, which helped him smell things intermittently, 
Vanceril, albuterol, and a recent six-week course of 
Augmentin, which had not improved his symptoms.  A CT study 
showed subtotal ethmoid sinusitis and moderate mucosal 
thickening within the other three sets of sinuses.

In December 2000 the Veteran had private treatment at 
S.A.A.C., at which his active problems were listed as 
allergic rhinitis due to pollen allergy (seasonal hay fever) 
and allergic rhinitis due to perennial allergies (year-round 
nasal allergies).

The Veteran had private treatment at R.C. in January 2002.  
It was noted in relation to his allergic rhinitis that he had 
a fair amount of polyp disease and was using Nasacort.  At 
March 2002 treatment at S.A.A.C., his allergic rhinitis due 
to perennial allergies was described as seasonal.  In March 
2003 he reported that Singulair helped with his polyps.  In 
June 2005 he received treatment at R.C., at which his 
allergic rhinitis with polyps was described as fairly well 
controlled.

During August 2008 treatment at S.A.A.C., the Veteran was 
evaluated for chronic urticaria, and it was noted that he had 
been exposed to chemicals and solvents.  He reported that 
since his discharge he had continued to have recurrent 
episodes of hives and that he had recently started taking 
Zyrtec, which had been helpful.  The treating nurse 
practitioner noted in her discussion with the Veteran that in 
most cases the cause of hives is not identified, and that 
they resolve in time.  She felt that there was no way to 
validate the connection between exposure to chemicals and 
solvents and the onset of urticaria.  The Veteran was also 
treated by a Dr. C in August 2008, when he said that he had 
first had urticaria after significant exposure to dust mites.  
Dr. C felt that there might be some connection between the 
Veteran's service and his urticaria.

The Veteran testified at his September 2008 hearing that, 
while he was in service, his sleeping quarters were infested 
with dust mites.  He said that he was currently taking 
Singulair on a daily basis.

Reviewing the evidence of record regarding anxiety, the STRs 
show that in October 1989 the Veteran complained of dark 
spots spreading from vent covers in the ship's laundry 
throughout the ship approximately two months after he had 
scabies.  The treating provider felt that the Veteran was 
over-reacting to the concern about scabies, and that he had 
anxiety.  There was no evidence of suicidal ideation, 
homicidal ideation, hallucinations, or thought disorder.  On 
his February 1991 medical history report the Veteran 
indicated that he had had depression or excessive worry but 
had not had nervous trouble of any sort.

At March 2003 treatment at R.C., the Veteran said that he had 
stress at work due to beginning a new job, and that he felt 
powerless due to his anxiety.  Prozac had been helpful, and 
he felt improved and wondered whether he needed to be on it 
indefinitely.  At June 2003 treatment it was noted that 
Fluoxetine, 20 mg, had been helpful for his depression.  He 
reported feeling happier in general and being better able to 
contend with the stressors of a typical day.  Dr. C diagnosed 
the Veteran with depression and anxiety at his August 2008 
consultation.

The Veteran testified at the September 2008 hearing that, 
when he was evaluated in service for anxiety, he played down 
his symptoms due to fear of being dismissed.  He further 
testified that he continued to have problems with anxiety 
after leaving the military, which was manifested by his 
punching and kicking things and being unable to stay in 
places like stores for long.  He said that he had delayed 
seeking treatment because he was in denial that he had a 
problem, and that he had first sought treatment about six 
years before, when he had a high-pressure job interview.

In September 2009 J.P.C., Ph.D., a private practitioner, 
reviewed the Veteran's records and interviewed the Veteran 
and Veteran's mother on the telephone.  Dr. C diagnosed the 
Veteran with anxiety disorder, NOS (not otherwise specified), 
and depressive disorder, NOS, and opined that it is at least 
as likely as not that the anxiety disorder is related to 
military service.  It was noted that the Veteran had served 
in war-like conditions in the Persian Gulf region.  Dr. C 
also felt that the depressive disorder which he diagnosed the 
Veteran as having is at least as likely as not due to his 
anxiety condition, and that it began during military service.

Regarding the duty to assist, the RO did not afford the 
Veteran VA examinations for his allergic rhinitis, claimed as 
allergies, and anxiety.  In this regard, the duty to assist 
requires that in deciding whether a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, Dr. RC opined in August 2008 that there 
might be some connection between the Veteran's service and 
his urticaria.  Furthermore, Dr. JPC opined that it is at 
least as likely as not that the Veteran's diagnosed anxiety 
disorder is related to military service.  The Board finds 
that there is competent evidence of in-service events related 
allergic rhinitis, claimed as allergies, and anxiety, to 
include consideration of the Veteran's lay statements.  The 
evidence is not sufficient to resolve the claims on appeal, 
however, because nexus opinions based upon thorough review of 
the history, to include the STRs, have not been secured.  
Therefore, in view of the remand from the Court, the Board 
finds that the evidence of record triggers the necessity of 
examinations under 38 C.F.R. § 3.159(c) and McLendon.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
allergic rhinitis, claimed as 
allergies, and anxiety.  Invite the 
Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence that it is his 
ultimate responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo VA examinations to evaluate his 
allergic rhinitis, claimed as allergies, and 
anxiety.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiners, and the report of 
the examinations should include discussion of 
the Veteran's service treatment records, 
documented medical history, and contentions 
regarding his claimed allergic rhinitis, 
claimed as allergies, and anxiety.

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiners should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's allergic 
rhinitis, claimed as allergies, or 
anxiety arose during his active military 
service or are otherwise causally or 
etiologically related to service, or 
whether such an incurrence, or causal or 
etiological relationship, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If the reviewer cannot answer the 
question posed without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that is 
so.

3.	Thereafter, the RO should readjudicate the 
Veteran's claims for service connection for 
allergic rhinitis, claimed as allergies, and 
anxiety.  If any benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

